Citation Nr: 9932396	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-33 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1937 to 
April 1960.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1995, by the Roanoke, Virginia Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss and a compensable 
evaluation for sinusitis.  The notice of disagreement with 
this determination was received in August 1995.  The 
statement of the case was issued in September 1995.  The 
substantive appeal was received in October 1995.  The appeal 
was received at the Board in June 1998.  

In July 1998, the Board remanded the case to the RO for 
further development.  VA audiological examinations were 
conducted in October 1998 and January 1999.  The veteran was 
subsequently granted service connection for bilateral 
sensorineural hearing loss and a 20 percent evaluation was 
assigned effective May 5, 1995, and a 30 percent evaluation 
was assigned effective January 4, 1999.  The veteran's 
noncompensable evaluation for his service-connected sinusitis 
was continued.  In its April 1999 notification letter to the 
veteran, the RO advised him that the grant of service 
connection for sensorineural hearing loss was considered a 
full grant of the benefits sought on appeal in that regard.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Since 
the veteran has not filed a notice of disagreement with this 
determination, the only remaining issue before the Board at 
this time is the issue stated upon the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected sinusitis is manifested 
by subjective complaints of recurrent obstruction, post nasal 
discharge, and frontal sinus pain, with no evidence of 
sinusitis on most recent physical and X-ray examinations.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for sinusitis have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.97 Part 4, Diagnostic Code 6513 (1996), and as 
amended at 61 Fed. Reg. 46720 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well- 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented a claim which 
is plausible.  A claim that a service-connected condition has 
become more severe is well-grounded where the veteran asserts 
that a higher rating is justified due to the increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Moreover, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The service medical records reflect 
that the veteran was diagnosed with submaxillary infection in 
March 1951.  

Of record is the report of a private examination conducted in 
July 1960, which showed that the veteran complained of 
frequent headaches, blocking of his nose, and a sense of 
tightness at the bridge of his nose.  On transillumination 
examination, the frontal sinuses appeared negative; the right 
antrum appeared cloudy and the left one translucent.  There 
was a marked deviation of the nasal septum anteriorly on the 
right side; the pharynx appeared normal.  The examiner stated 
that this was a case of chronic sinusitis involving both 
antra.  

A rating action in August 1960 granted service connection for 
sinusitis both antra, and a noncompensable evaluation was 
assigned effective from May 5, 1960.  The claims file does 
not contain records of treatment, nor has the veteran 
reported receiving any treatment for sinusitis during the 
period from 1960 to 1990.  The veteran's claim for an 
increased rating for sinusitis (VA Form 21-4138) was received 
in May 1995.  

Received in May 1995 were VA outpatient treatment reports 
dated in August 1992, indicating that the veteran was seen 
for complaints of a cold and nasal discharge of a two-week 
duration.  The veteran also reported a three-month history of 
nasal congestion and maxillary sinus pain; he denied any 
fever.  The impression was rhinorrhea.  A sinus series 
revealed chronic sinusitis involving left maxillary and 
frontal sinuses, as well as a five millimeter cyst in the 
right frontal sinus.  

The veteran was afforded a VA compensation examination in 
July 1995, at which time he indicated that he had to have his 
sinuses cleaned out while in service; since that time, he had 
had a build up of mucus with pus during the winter.  The 
veteran reported that his nose was always stopped up; he 
stated that he had tenderness with touching.  The veteran 
stated that he had to keep blowing his nose.  He indicated 
that he saw the doctor and was treated recurrently for 
infectious processes of the upper respiratory tract.  On 
examination, the veteran's nose was enlarged externally due 
to age; there was no evidence of any infection or discharge.  
X-rays showed some prominence of the turbinates and slight 
deviation of nasal septum to the right.  X-rays revealed no 
evidence of sinusitis.  The final diagnoses were history of 
sinusitis, prominent turbinates, and slight deviation of 
nasal septum to the right.  

Received in September 1998 were VA outpatient treatment 
reports dated from August 1996 to June 1998, which show that 
the veteran received ongoing clinical evaluation and 
treatment for prostate cancer.  These records do not reflect 
any complaints of, or treatment for, sinusitis.  

The veteran was afforded a VA compensation examination in 
October 1998, at which time he complained of frontal 
headaches and pressure, and nasal obstruction, right greater 
than left.  The veteran also complained of increased nasal 
congestion when outdoors.  On examination, it was noted that 
there was right-sided nasal septal deviation with greater 
than 50 percent obstruction.  No purulence from the sinuses 
was noted.  

Another VA examination was conducted in January 1999, at 
which time the veteran complained of year round nasal 
obstruction and yellow/green discharge; he indicated that his 
nose was chronically blocked with no airflow at night.  The 
veteran reported daily purulent discharge for many years.  
The veteran also complained of pain over the frontal and 
maxillary sinuses.  It was noted that there was no evidence 
of any treatment for sinusitis in the medical records.  On 
examination, it was noted that the veteran had bilateral 
anterior septal deviation, with 50 percent obstruction on the 
left and 80 percent obstruction on the right.  There was no 
crusting or purulence.  There was tenderness over bilateral 
nasal passages and sinus orates.  The examiner stated that 
the clinical findings involved the nose, and that nasal 
septal deviation was the cause of the reported obstruction.  

B.  Legal analysis.

The veteran essentially contends that his service-connected 
sinusitis is manifested by symptomatology that warrants the 
assignment of a compensable rating.  It is also requested 
that the veteran be afforded the benefit of the doubt.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A review of the record shows that the RO initially assigned a 
noncompensable evaluation for the veteran's service-connected 
sinusitis under Diagnostic Code 6513, as in effect through 
October 6, 1996.  Under that provision, X-ray manifestations 
only, with mild or occasional symptoms, warranted a 
noncompensable evaluation.  A 10 percent evaluation was 
warranted for moderate chronic sinusitis manifested by a 
discharge, crusting or scabbing and infrequent headaches.  A 
30 percent evaluation required severe chronic sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and a purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Code 6513 (1996).  

Since the veteran filed his claim, the regulations pertaining 
to evaluation of diseases of the nose and throat were 
amended, effective October 7, 1996.  The Court has held that 
where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  A review of the 
claims folder indicates that the RO has considered the 
veteran's entitlement to an increased rating for sinusitis 
under both the old and new criteria.  Therefore, the Board 
will apply the most favorable criteria in evaluating the 
veteran's claim.  

Under the revised criteria, generalized characterizations of 
symptoms as "moderate" or "severe" have been replaced with 
more concrete and specific criteria.  Pursuant to the revised 
criteria, a noncompensable evaluation is assigned when 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation for sinusitis requires 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment (four to six weeks), or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Code 6513 (1999).  An 
incapacitating episode is defined as one that requires bed 
rest and treatment by a physician.  Id.  

Applying the above criteria to the facts in the instant case, 
the Board concludes that the veteran's symptomatology does 
not warrant an increased disability evaluation under either 
the old or amended versions of Diagnostic Code 6513.  The 
veteran has indicated that his sinusitis is characterized by 
frontal sinus pain, nasal obstruction and discharge.  He 
states that these symptoms occur seasonally.  The veteran has 
not complained of headaches, and the evidence of record does 
not indicate, nor has the veteran contended, that he uses 
requires prolonged antibiotic treatment or experiences 
incapacitating episodes of sinusitis.  Moreover, no medical 
professional has described the veteran's disability as 
moderate or severe and there is no medical  evidence 
indicating the presence of a purulent discharge, crusting or 
scabbing.  In fact, the veteran's sinusitis was asymptomatic 
on most recent VA medical examination.  As such, the criteria 
for a 10 percent evaluation under both the old and new 
criteria are clearly not met and the preponderance of the 
evidence is against the claim for a compensable evaluation 
for sinusitis.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 
(1996), and as amended.  


ORDER

A compensable rating for sinusitis is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

